DETAILED CORRESPONDENCE
Status of Claims
Elected Claim(s) 1-6 is/are examined in this office action. Claim(s) 7-20 remain withdrawn. (See filed Election statements from the record.)

Admitted Prior Art
Since Applicant(s) did not seasonably traverse the Official Notice statement(s) as stated in the previous Office Action, the Official Notice statement(s) are taken to be admitted prior art. See MPEP §2144.03.
	
Response to Arguments
§ 112(B) or (pre-AIA ) 2¶ Rejection(s)
	This/These rejection(s) is/are withdrawn.

§ 103 Rejection(s)
Applicant’s arguments with respect to Claim(s) 1-6 has/have been considered but is/are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060229804 A1 (“Schmidt”) and further in view of US 20090157461 A1 (“Wright”)  and further in view of US 20110270520 A1 (“Kronenberg”).


a computerized convoying controller (e.g., “following vehicle controller 41”)
coupled to an electronic control unit (ECU) (e.g., “data processor 16” and “data processor 116”) (see at least Fig. 1A-B, 2, 6-13 with associated text) and 
configured to monitor and control acceleration and deceleration of the convoy-capable vehicle (see at least ¶ 21); 
a transceiver configured to facilitate communications between the convoy-capable vehicle and at least one other convoy-capable vehicle (see at least Fig. 1A-B, 2, 6-13 with associated text); 
wherein the vehicle additionally has a design optimized for the purpose of convoying (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt does not directly disclose a source remote from the convoy-capable vehicle and at least one other convoy-capable vehicle; and aerodynamics for convoying.
However, Wright teaches a source remote (e.g., “one or more database servers”) from a convoy-capable vehicle and at least one other convoy-capable vehicle (see at least Abstract, Fig. 1 with associate text; in particular, ¶ 28-33. Wrights discloses a convoy planning tool that communicates with one or more databases to coordinate different vehicles into a convoy.).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Schmidt’s invention by incorporating a convoy planning tool as taught by Wright in order to implement a tool to plan a convoy (see ¶ 6).
Schmidt+Wright Combination does not directly disclose aerodynamics for convoying.
However, Kronenberg teaches aerodynamics for convoying (see at least ¶ 4 and Fig. 1 with associated text. Kronenberg’s Fig. 1 shows two trucks drafting thus reducing their aerodynamic drag and further discloses “particularly shaped deflectors, spoilers, side ridges and/or side grooves” already developed in the art.).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Schmidt+Wright Combination by incorporating a way of conserving energy as taught by Kronenberg in order to improve fuel economy (see ¶ 4).

Schmidt+Wright Combination does not directly disclose the vehicle is a tractor trailer truck, and an aerodynamic design is the design of at least one of: the tractor or the trailer.
However, Kronenberg teaches:
the vehicle is a tractor trailer truck (see at least Fig. 1), and 
an aerodynamic design is the design of at least one of (Only one option is required to satisfy an “at least one of” limitation.): the tractor (“the shape of the vehicle or exterior component thereof may be streamlined or rounded”; see at least ¶ 4) or (Only one option is required to satisfy an “or” limitation.) the trailer (“For example, the vehicles may be provided with particularly shaped deflectors, spoilers, side ridges and/or side grooves…generally directed to improve aerodynamic drag of a single operating vehicle or a tractor trailer assembly”; see at least ¶ 4).
(See motivation and rationale to combine from Claim 1.) 

Regarding Claim 3, Schmidt discloses wherein the design comprises at least one feature optimized for the purpose of convoying (see at least Fig. 1A-B, 2, 6-13 with associated text. Schmidt’s features are specifically designed for establishing convoys.).
Schmidt+Wright Combination does not directly disclose an aerodynamic feature.
However, Kronenberg teaches an aerodynamic feature (e.g., “streamlined or rounded”) (see at least ¶ 4 and 9). (See motivation and rationale to combine from Claim 1.) 

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Wright in view of Kronenberg and further in view of US 4458937 (“Beckmann”).

Regarding Claim 4, Schmidt discloses wherein the convoying controller is further configured to control a convoy (see at least (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt+Wright Combination does not directly disclose wherein at least one aerodynamic feature is adjustable.

Schmidt+Wright+Kronenberg Combination does not discloses an adjustable, aerodynamic feature.
However, Beckmann teaches an adjustable, aerodynamic feature (see at least Fig. 1 and 3 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Schmidt-Kronenberg Combination by incorporating an articulating deflector as taught by Beckmann in order to reduce drag (see Abstract).

Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Wright in view of Kronenberg and further in view of Admitted Prior Art (was Official Notice).

Regarding Claim 5, Schmidt discloses wherein the control of acceleration and deceleration (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt+Wright+Kronenberg Combination does not discloses commanding engine torque.
The Examiner took Official Notice that it is well known in the art that torque is the output of a vehicle but now it is not considered Admitted Prior Art.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Schmidt+Wright+Kronenberg Combination by measuring torque as taught by Admitted Prior Art (was Official Notice) in order to determine performance.

Regarding Claim 6, Schmidt discloses wherein the control of acceleration and deceleration also comprises controlling braking (see at least ¶ 21).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax